Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-7, 11-13, 15, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ivanov (US 20110005920 A1) in view of Wallin (US 20100183900 A1).
Claim 1:
Regarding claim 1, Ivanov teaches high power impulse magnetron sputtering (HiPIMS) in a PVD chamber (para 0009), a bias voltage or power applied to the substrate wafer to enhance ion bombardment (para 0004), a substrate comprising high aspect ratio vias (at least one aperture) filling the vias during directional sputtering (forming a film in the at least one aperture) (para 0027), the chamber having a cathode target (para 0009), applying pulses to the magnetron assembly (at least one energy pulse to the sputter target) to sputter via self-ionizing plasma (para 0009) and a (sputter) gas discharge (para 0004), and depositing an amorphous thin film by sputtering (ionized species comprising) material, via self-ionizing plasma, from the layer of sputtering material (target) (para 0009). Ivanov teaches a repetition rate of 50-500 Hz (para 0047) but does not explicitly teach pulses at a frequency less than 5 kHz and greater than 100 Hz. However, one would have expected the use of any value within the Ivanov range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within the range of 50 to 500 Hz, including values within the claimed range, with a 
Ivanov fails to teach an energy pulse with an average voltage of 600 to 1500 volts. However, Wallin teaches pulses between 200 and 2000 V (para 0018). Because Ivanov and Wallin both use high power impulse magnetron sputtering (HiPIMS) (Ivanov - 0026; Wallin - Abstract), it would have it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the voltage taught by Wallin. Although Wallin does not explicitly teach 600 to 1500 volts, one would have expected the use of any value within the Wallin range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 200 to 2000 volts, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05(I) for further details.
Ivanov fails to explicitly teach an average current from 50 to 1000 amps. However, Ivanov provides an exemplary maximum power of 1 MW (para 0048) and duty cycle of 0.5% to 5% (para 0047). Because average power is equal to the maximum power multiplied by the duty cycle and the current is equal to the power divided by the voltage, the exemplary average current taught by Ivanov varies from 2.5 amps ((1000000 W * 0.005)/2000 V = 2.5 amps) to 250 amps ((1000000 W * 0.05)/200 V = 250 amps) using the voltage range of Wallin. One would have expected the use of any value within the Ivanov range of 2.5 to 250 amps to have yielded similar results to the claimed range of 50 to 1000 amps. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within the range of 2.5 to 250 amps, including values within 

Claims 2, 4-7, and 11-12:
Regarding claim 2, Ivanov teaches using Tungsten as a material to fill the vias and contacts (para 0070) in the substrate.
Regarding claim 4, Ivanov is silent to the exact pressure of the process. However, Wallin teaches a chamber pressure of 1-10 mTorr (para 0017). Because Ivanov and Wallin both use high power impulse magnetron sputtering (HiPIMS) (Ivanov - 0026; Wallin - Abstract), it would have it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the pressure of Wallin in the Ivanov method. Furthermore, though Wallin does not explicitly teach about 1 mTorr, one would have expected the use of any value within the Wallin range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within the range of 1 to 10 mTorr, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05(I) for further details. 
Regarding claim 5, Ivanov fails to teach a tungsten target; however, Ivanov does teach the use of Tungsten as a filler material (para 0070) for the vias and contacts as well as an aluminum target (para 0044). Similarly, Wallin teaches a target made of an AlMe alloy, where Me can be Tungsten (para 0024), for use with HiPIMS. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the aluminum target of Ivanov and the tungsten filler material with the AlMe target 
Regarding claim 6, Ivanov teaches an inert gas injected into the chamber (para 0043), implicitly used as the sputtering/process gas.
Regarding claim 7, Ivanov teaches the inert gas is argon (para 0043).
Regarding claim 11, Ivanov teaches a target material comprising titanium, tantalum, copper, or aluminum (para 0044) and therefore the film from depositing released metal ions would also comprise Al, Cu, Ti, or Ta (para 0045).
Regarding claim 12, Ivanov teaches the process described can achieve a bottom coverage (ratio of the film formed in the at least one aperture of the substrate to a film formed on the surface of the substrate) of any value, including 100% (greater than 90%) (para 0071).
Claim 13:
Regarding claim 13, Ivanov teaches using a high power impulse magnetron sputtering physical vapor deposition process (para 0009), comprising: a bias voltage or power applied to the substrate wafer to enhance ion bombardment (para 0004), a substrate comprising high aspect ratio vias (at least one aperture) filling the vias during directional sputtering (forming a film in the at least one aperture) (para 0027), applying pulses to the magnetron assembly (at least one energy pulse to the sputter target) to sputter via self-ionizing plasma (para 0009) and a (sputter) gas discharge (para 0004), and depositing an amorphous thin film by sputtering (ionized species comprising) material, via self-ionizing plasma, from the layer of sputtering material (target) (para 0009). Ivanov teaches the use of tungsten as a filler material in the vias (para 0070) but fails to teach the formation of the tungsten film using HiPIMS, the ionized species including tungsten, or the use of a tungsten-containing sputtering target. Wallin teaches a target made of an AlMe alloy, where Me can be Tungsten (para 0024), for use with HiPIMS. Therefore, it would have 
Ivanov teaches a repetition rate of 50-500 Hz (para 0047) but does not explicitly teach pulses at a frequency less than 5 kHz and greater than 100 Hz. However, one would have expected the use of any value within the Ivanov range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within the range of 50 to 500 Hz, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05(I) for further details.
Ivanov 
Ivanov fails to explicitly teach an average current from 50 to 1000 amps. However, Ivanov provides an exemplary maximum power of 1 MW (para 0048) and duty cycle of 0.5% to 5% (para 0047). Because average power is equal to the maximum power multiplied by the duty cycle and the current is equal to the power divided by the voltage, the exemplary average current taught by Ivanov varies from 2.5 amps ((1000000 W * 0.005)/2000 V = 2.5 amps) to 250 amps ((1000000 W * 0.05)/200 V = 250 amps) using the voltage range of Wallin. One would have expected the use of any value within the Ivanov range of 2.5 to 250 amps to have yielded similar results to the claimed range of 50 to 1000 amps. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within the range of 2.5 to 250 amps, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05(I) for further details.

Claim 15, 17, 19-20:
Regarding claim 15, Ivanov is silent to the exact pressure of the process. However, Wallin teaches a chamber pressure of 15 mTorr or lower (para 0017). Because Ivanov and Wallin both use high power impulse magnetron sputtering (HiPIMS) (Ivanov - 0026; Wallin - Abstract), it would have it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the pressure of Wallin in the Ivanov method. Furthermore, though Wallin does not explicitly teach less than 1 mTorr, one would have expected the use of any value within the Wallin range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within the range of below 
Regarding claim 17, Ivanov teaches the inert gas injected into the chamber is argon (para 0043).
Regarding claim 19, Ivanov teaches the process described can achieve a bottom coverage (ratio of the film formed in the at least one aperture of the substrate to a film formed on the surface of the substrate) of any value, including 100% (greater than 90%) (para 0071).
Regarding claim 20, Ivanov in view of Wallin teaches an energy pulse comprising a voltage of 200 to 2000 volts and a current of 2.5 to 250 amps, as described in the claim 13 rejection, but does not explicitly teach an average voltage of 1010 volts or an average current of 127 amps. Ivanov recognizes that average power levels, which depend on voltage and current, will vary depending on the application (para 0048) and therefore voltage and current are recognized as result-effective variables. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the voltage and current values within the prior art ranges. See MPEP 2144.05(II).

Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ivanov (US 20110005920 A1) in view of Wallin (US 20100183900 A1) and Kadlec (US 20080135401 A1).
Regarding claim 3, Ivanov fails to teach an energy pulse delivered at a frequency of 2 kHz. The Ivanov teaching of 50 to 500 Hz is exemplary (para 0047) and therefore an alternative repetition rate could be used. Kadlec teaches a high frequency mode for HiPIMS with the preferable frequency range between 1 and 20 kHz (para 0044). It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the frequency of Kadlec because the higher frequency decreases the delay between the voltage pulse and current rise (para 0008) and allows for the synchronization of the pulses and the 
Regarding claim 14 Ivanov fails to teach an energy pulse delivered at a frequency of 2 kHz. The Ivanov teaching of 50 to 500 Hz is exemplary (para 0047) and therefore an alternative repetition rate could be used. Kadlec teaches a high frequency mode for HiPIMS with the preferable frequency range between 1 and 20 kHz (para 0044). It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the frequency of Kadlec because the higher frequency decreases the delay between the voltage pulse and current rise (para 0008) and allows for the synchronization of the pulses and the substrate bias (para 0042; para 0049), which are present in Ivanov (para 0009 – pulses; para 0039 – bias). Furthermore, because Kadlec teaches that frequency is a result-effective variable because it affects the delay between voltage pulse and current rise (para 0009), it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the frequency of the pulse within the prior art range. See MPEP 2144.05(II).

Claims 8-10, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ivanov (US 20110005920 A1) in view of Wallin (US 20100183900 A1) and Hirayama (US 20110165775 A1).
Regarding claim 8, Ivanov is silent to the explicit substrate bias. However, Hirayama teaches a 0.1 kW (100 W) power, which is between 20 and 300 watts, applied to the anode electrode 
Regarding claim 9, Hirayama teaches a substrate bias of 100 watts as described in the claim 8 rejection.
Regarding claim 10, Hirayama teaches the substrate bias described in the claim 8 rejection is provided at a frequency of 13.56 MHz (para 0080).
Regarding claim 16, Ivanov is silent to the explicit substrate bias. However, Hirayama teaches a 0.1 kW (100 W) power applied to the anode electrode including the substrate (para 0080). Both Ivanov and Hirayama teach the use of a substrate bias in the uniform coating of the trenches/vias (Ivanov - 0004; Hirayama – para 0072).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the substrate bias of Hirayama in the Ivanov invention.
Regarding claim 18, Hirayama teaches the substrate bias described in the claim 16 rejection is provided at a frequency of 13.56 MHz (para 0080).

Response to Arguments
Applicant's arguments filed 3/29//2021 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that Ivanov in view of Wallin fails to teach voltage pulses in the range of 600 to 1500 volts, the applicant recites MPEP 2131.03 regarding anticipation of a claimed range; however, the rejection in the first office action recites MPEP 2144.05 regarding obviousness of claimed ranges. The examiner agrees that the range of Wallin does not anticipate the claimed voltage range; however, the examiner maintains that Ivanov in view of 
 According to MPEP 2144.05(III), the applicant may overcome a prima facie case of obviousness on a claimed range by showing that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. Furthermore, the applicant has the burden of establishing his position by a proper showing of the facts upon which he relies. The applicant alleges that paragraph 0038 of the specification shows the criticality of the range 600 to 1500 volts for generating a higher ion/neutrals ratio of sputtered target material for enhancing a material flux into the features of the substrate and increasing bottom coverage. However, there is no evidence provided that the claimed range of 600 to 1500 volts would produce unexpected results when compared to the remainder of the range taught by Wallin, that is, 200 to 600 volts and 1500 to 2000 volts. Therefore, criticality has not been established and the rejections under 35 U.S.C. 103 from the first office action are maintained. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the entire claimed range. See MPEP 716.02(d)(II).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794